Slidell, J.,
dissenting. The principle that private property should not be taken for public use, without provision being made for a just compensation to the owner, was undisputed before the adoption of the present Constitution. An express recognition of it, in a particular case, is found in the 489th article of our Civil Code. But the framers of the Constitution of 1845, have wisely protected the citizen by an additional safeguard, and have forbidden the divestiture of a vested right, for purposes of public utility, unless an adequate compensation be previously made. Without this clause, there might be room for difference of opinion, whether the compensation should precede, or might follow, the exercise of the right of eminent domain. Authorities might be found to sustain the position, that a previous provision for making such compensation, would suffice; while other minds, more strongly impressed with the necessity of jealously protecting private right from the encroachments of public power, would adopt the stringent doctrine of previous indemnity. Under the 109th article of our Constitution, it seems to me, that question is put at rest.
It is necessary, then, to apply that clause of our Constitution to the statute, under which these proceedings for the opening of Euphrosine stree, have been conducted", and consider whether some provisions of the statute are not incompatible with it.
The theory of the statute is, that where a proprietor has a piece of land, of which a portion only is taken for the proposed street, or public highway, he is to be paid, not the value of the land so taken, but the excess of damage over benefit; that is to say, the commissioners shall estimate the value of the land *75taken, and the enhancement, if any, which, in their opinion, will result to the land left, and award him the excess.
The Constitution guarantees to the citizen, that his property shall not be taken from him, for a purpose of public utility, without an “ adequate compensation previously made and, in m.y opinion, -the .only safe construction of those terms is, the previous payment to him of the money value of the property taken.
When you pay him, in the supposed prospective benefit which may accrue to other property belonging to him, you do not pay him in money, but in that which is uncertain and dependent on opinion and accident.
The constitutional difficulty is not at all o'bviated by the fifth section of the statute, which gives the proprietor, a part of whose land is taken, a right to surrender the whole at the estimated price of the whole. This right is clogged with many disadvantages and unconstitutional conditions. The citizen is obliged to declare his election and surrender his title, before the money is tendered to him ; and when he has so elected, he is bound, and the public are not. For it has been held, that until the tableau of assessment is confirmed, the municipal body may discontinue the proceedings, and the whole matter then falls to the ground.
The system of expropriation, provided in this statute, which was borrowed from another State, is not only liable to gross abuse, but, as far as my observation of its working enables me to speak, has been often an instrument of hardship and injustice. In one of the northern States, as I have been informed and believe, the evil wras, at one time, carried to an alarming extent, and substantial landholders, under this system of improvement, were sometimes converted into paupers.
Wbat is the practical working of the system in the present case ? Saulet is in the quiet enjoyment of a piece of ground, and a rental of four hundred and eighty dollars a year for a portion of it, which is built upon, the rest being vacant. The municipality says : We consider the public good will be promoted by taking your house and a part of your land from you, to make a street. The house and lot are worth six thousand dollars. We will pay you a part of this in money. But, we think, if you will put up houses on the rest of your land, or sell it, you will do better with it, than if the street had not been made. Squlet may, perhaps, reply: I have no means to build; I do not want to sell; and the expectation of enhanced value, is not a certainty. But the municipality rejoins, that does not matter. Here is part of the value of your house and ground, in money. For the residue, we give you, in payment, the opinion of our commissioners, that your vacant land will be hereafter worth more, and the chance of that opinion being realized.' Instead of gold or silver, we give you a probability.
Whether after the effects of an opening of a street have been actually developed, and the advantage, in an increased value of the portion left to the proprietor, has been actually realized, he might not be lawfully assessed with reference to such benefit, is another question, which need not now be considered.
Being of opinion, that the judgment of the district court, in this matter, rests upon an unconstitutional basis, I think it should be reversed.
Besides these considerations, the tableau of assessment seems to me, on its face, inconsistent in several instances with the theory upon which it purports to be made, and the theory of the statute; and there are, also, discrepancies between this and the.previous tableau o.r report, which I am ¡unable to comprehend.